Citation Nr: 0515691	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-07 801	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease (CAD) with history of myocardial 
infarction (MI).  

2.  Entitlement to a rating in excess of 30 percent for major 
depression.  

3.  Entitlement to a compensable rating for allergic 
rhinitis.

4.  Entitlement to a compensable rating for a right thigh 
scar.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

6.  Eligibility for Dependents' Educational Assistance 
benefits under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Atty.
ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1965 to May 1967, July 1968 to December 1970, and from April 
1975 to November 1990.  These matters are before the Board of 
Veterans' Appeals (Board) from rating decisions of October 
2001 (CAD and depression) and September 2003 (rhinitis, scar 
residuals, TDIU, and Chapter 35 benefits) by the Department 
of Veterans Affairs (VA), Regional Offices (RO) in Waco 
(October 2001) and Houston (September 2003), Texas.  

It does not appear that the appellant (or anyone else on his 
behalf) had filed a claim for Chapter 35 benefits.  
Nevertheless, the RO adjudicated such claim in September 
2003, and included it in a December 2004 statement of the 
case (SOC)(mailed in January 2005).  In his January 2005 
substantive appeal, the appellant indicated he was pursuing 
this matter.  Hence, this matter is before the Board.  

The matters of entitlement to TDIU and eligibility for 
Dependents' Educational Benefits are being remanded to the RO 
via the Appeals Management Center in Washington, D.C.  The 
veteran will be notified if any action on his part is 
required.


FINDINGS OF FACT

1.  It is not shown that the veteran's post MI CAD was 
manifested any episodes of congestive heart failure in the 
past year; by left ventricular dysfunction with an ejection 
rate of 30 to 50 percent; or by a workload of 3 METS, but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness or syncope.  

2.  Throughout the appellate period the veteran's major 
depression has produced occupational and social impairment 
with reduced reliability and productivity; occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
is not shown.

3.  The veteran's allergic rhinitis is not shown to be 
manifested by polyps or greater than 50-percent obstruction 
of the nasal passages on both sides or complete obstruction 
on one side.

4.  The veteran's right thigh scar is not deep, measures 
about 16 square centimeters in area, is not tender or painful 
on examination, and causes no limitation of function.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's post MI CAD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Codes (Codes) 
7005, 7006 (2004).

2.  A 50 percent rating is warranted for the veteran's major 
depression.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Code 9434 (2004).

3.  A compensable rating is not warranted for allergic 
rhinitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Code 6522 (2004).

4.  A compensable rating is not warranted for the veteran's 
right thigh scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (in effect prior to 
August 30, 2002); Codes 7801-7805 (in effect from August 30, 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The appellant was notified why his claims were denied in the 
October 2001 and September 2003 rating decisions and in the 
respective February 2003 and January 2005 SOCs.  Both SOCs 
informed him of pertinent VCAA regulations.  The January 2005 
SOC notified him of certain regulatory changes in the 
criteria for rating skin disabilities.  A September 2002 
letter (after the October 2001 rating decision and before the 
September 2003 rating decision appealed), while not 
specifically mentioning "VCAA," informed the appellant of 
what evidence was needed to establish service connection and 
increased ratings, and of his and VA's respective 
responsibilities in claims development.  While the letter 
advised him that he should submit additional evidence in 
support of his claim within 30 days, it also advised him that 
evidence received within a year would be considered.  
Regarding the rating for major depression, the October 2001 
rating decision which granted service connection for this 
disability, and a February 2003 SOC properly (see VAOPGCPREC 
8-2003) provided notice regarding the "downstream" issue of 
an increased rating.  Everything submitted by the appellant 
to date has been accepted for the record, and considered.  
The appellant is not prejudiced by any notice timing defect. 

As to notice content, the two SOCs advised the veteran of the 
pertinent legal criteria and of what the record showed (and 
by inference, what more was necessary to establish 
entitlement to the benefits sought), and at page 3 (of both 
SOCs) specifically advised him to "provide any evidence in 
[his] possession that pertains" to his claims.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private medical records.  He has been afforded VA 
examinations.  He has not identified any pertinent records 
outstanding.  VA's duties to assist, including those mandated 
by the VCAA, are met.

Factual Basis

On March 1991 VA examination acute myocardial infarction in 
1986 with angioplasty with fair results and allergic rhinitis 
were diagnosed.  Nose examination was normal.  A chest X-ray 
and ECG [electrocardiogram] were noted to be normal.  

An August 1997 VA progress note shows a diagnosis of ASHD 
[arteriosclerotic heart disease].  It was noted that the 
veteran had recently been hospitalized with unstable angina 
(an August 1997 private hospital note shows this).  The 
private hospital note also shows that the veteran reported he 
worked in a maintenance capacity.  An August 1997 VA chest X-
ray showed no acute process of the chest.  

A May 2001 VA outpatient treatment record includes a 
diagnosis of major depression, single episode.  Examination 
showed the veteran was alert and oriented, pleasant, with 
good eye contact.  His speech was normal, mood dysforic, and 
affect appropriate.  His thought process was logical, and 
insight and judgment were good.  

A 2001 VA discharge summary shows that the veteran was 
admitted for chest pain complaints for about a week in May 
and June.  Coronary artery disease and stable angina were 
diagnosed.  

A VA Form 21-8940, dated in July 2002, shows that the veteran 
reported he last worked in June 1997, and that he no longer 
worked due to his heart and depression.  

On November 2002 VA mental disorders major depressive 
disorder was diagnosed.  No past psychiatric examinations 
were of record.  The veteran complained of feeling down 2 or 
3 times a week and of suffering from irritability.  Symptoms 
of depression were stable on medication.  The veteran 
indicated that he last worked in 1997.  He denied suicidal or 
homicidal ideation.  Examination revealed no impairment of 
thought process or communication, and no delusions or 
hallucinations.  He was oriented to person, place, and time.  
Some loss of concentration was observed.  Symptoms of 
apprehension were reported.  A history of irritability was 
also noted.  A GAF score of 56-58 was supplied.

On VA heart examination in November 2002 the veteran denied 
chest pain but complained of "dyspneic" on exertion.  He 
denied palpitation.  Examination showed normal sinus rhythm 
and no murmurs.  Coronary artery heart disease status post 
acute myocardial infarction in 1986 with angioplasty was 
diagnosed.  Two subsequent episodes of chest pain in 1993 and 
1996 diagnosed as angina with anxiety were also noted.  
Cardiac function capacity of 5-6 METS [metabolic equivalents 
(multiples of resting oxygen uptake)] was reported.  

A February 2003 VA echocardiogram report shows findings 
consistent with normal left ventricular size and systolic 
function.  The diagnosis was no significant valvular 
abnormalities.  

On August 2003 VA scars examination nasal canals appeared to 
be bilaterally patent, and sinuses showed some discharge with 
erythematous mucous in both nostrils.  A non-disfiguring scar 
(measuring 4 by 4 centimeters (cm.)) in the right posterior 
thigh was observed.  The scar was not painful, elevated or 
depressed, but was stable and superficial, with no 
inflammation, keloid, or edema noted.  The scar did not limit 
range of motion.  

On November 2004 VA mental disorders major depressive 
disorder, recurrent with melancholic features, was diagnosed.  
The veteran complained of depressed mood, irritability, loss 
of interest and motivation for usual activities, increased 
appetite, sleep problems, diminished concentration, lethargy, 
and low self-esteem.  Examination revealed no thought process 
or communication problems.  He denied suicidal and homicidal 
thoughts, intent, or plan.  He did not appear to be a danger 
to himself or others.  Thinking was logical.  Insight and 
judgment were fair.  Mood was described as dysphoric and 
affect appropriate.  The examiner noted that the veteran was 
avoidant of people, had difficulty experiencing emotions, was 
withdrawn and isolative in his attempts to control his 
irritability.  It was also mentioned that the veteran's flat 
affect, poor self esteem, and pervasive hopelessness 
supported a finding that the veteran was substantially 
impaired by his mood disorder.  The GAF score assigned was 
50.  

On November 2004 VA heart examination in November 2002 the 
veteran denied having chest pain for a long period of time.  
He did complain of some problems associated with shortness of 
breath.  He complained of sneezing a lot, as a result of his 
allergic rhinitis, particularly since moving from the Dallas 
area to west Texas.  A history of a severe 1998 spinal injury 
(causing partial paralysis/paraplegia) was also noted.  
Stable coronary artery disease with no current symptoms was 
diagnosed.  The examiner noted that METS were hard to 
estimate due to the veteran's limiting spinal cord injury 
residuals, not because of his cardiac status.  The physician 
estimated METS about 8.  Moderate allergic rhinitis was also 
diagnosed, described as being very symptomatic since moving.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim involves the 
initial rating assigned with a grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
observes at the outset that the appeal concerning major 
depression is from the initial rating assigned with the grant 
of service connection in October 2001.  However, the 
depression has remained essentially static throughout the 
appeal period, and staged ratings are not indicated.

The veteran's CAD is post MI, and may be rated under either 
Code 7005 (for CAD) or Code 7006 (for MI).  The criteria for 
a 30 percent rating (currently assigned) and for the next 
higher rating of 50 percent under these two diagnostic codes 
are identical, and provide that a 30 percent rating is 
warranted when a workload of greater than five METs, but not 
greater than seven METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation is shown on an electrocardiogram, echocardiogram, 
or X-ray.  A 60 percent rating is warranted when the claimant 
had more than one episode of acute congestive heart failure 
in the past year, or; a workload of greater than three METs, 
but not greater than five METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is left ventricular 
dysfunction with an ejection of 30 to 50 percent.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs is 
required for evaluation, and a laboratory determination by 
exercise testing cannot be done for medical reasons, an 
estimation by the examiner of the METs level may be used.  38 
C.F.R. § 4.104, Note 2.

The veteran's major depression is rated under Code 9434 of 
VA's Rating Schedule.  A 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The highest available rating, 100 percent, is warranted where 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130.
A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A score of 60 reflects moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflict with peers, 
or co-workers).  A score of 50 reflects serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).   A score of 40 reflect some impairment in 
reality testing or communication (speech at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
is unable to work).  Id.

Allergic rhinitis is rated under Code 6522, which provides a 
30 percent rating where polyps are shown, and a 10 percent 
rating when the rhinitis is without polyps, but with greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  See 38 C.F.R. § 4.97.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (while the instant appeal was pending).  From 
their effective date, the veteran is entitled to a rating 
under the revised criteria.  

The veteran's right thigh scar has been rated under Code 
7805.  There were no changes specific to Code 7805, which 
provides that scars may be rated on the basis of any related 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118 (in effect prior to and from August 30, 
2002).  

Prior to August 30, 2002, the veteran's right thigh scar 
could also be rated under Codes 7803 (10 percent for scars 
that are superficial, poorly nourished with repeated 
ulceration) and 7804 (10 percent for scars that are tender 
and painful on objective demonstration).

Under the criteria effective August 30, 2002, consideration 
must be given to Codes: 7801 (for scars -not on head , face, 
or neck- that are deep and cause limited motion, ranging from 
10 to 40 percent, with 10 percent warranted if the area 
exceeds 6 square inches or 39 sq. cms.); 7802 (for 
superficial scars that do not cause limited motion, 10 
percent if the area exceeds 144 sq, inches or 929 sq. cms); 
7803 (10 percent for scars that are superficial, unstable); 
and 7804 (10 percent for scars that are superficial, painful 
on examination).  

38 C.F.R. § 4.31 directs that where the Rating Schedule does 
not provide a zero percent evaluation for a Diagnostic Code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

Analysis

Coronary Artery Disease

As was noted above, it is possible to establish entitlement 
to the next higher (60 percent) rating for post MI CAD by 
satisfying any of the following criteria: (1) more than one 
episode of acute congestive heart failure in the past year; 
or (2) workload greater than 3 METS but not greater than 5 
METS results in dyspnea, fatigue, angina, dizziness, or 
syncope; or (3) there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  

Here, there has been no report of acute congestive heart 
failure episode during the appeal period; cardiac function 
capacity was 5-6 METS in November 2002, and estimated (as 
permitted because the veteran is exercise-restricted 
primarily by unrelated disability) at 8 METS in November 
2004; and an echocardiogram revealed normal left ventricular 
size and function.  None of the criteria for the next higher 
(60 percent) rating are met, and such rating is not 
warranted..  

Major Depression

The Board finds that psychiatric disability picture presented 
by the evidence warrants a 50 percent, but no higher, rating.  
A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Although the veteran does not meet all the 
criteria for a 50 percent rating, he has been found to have  
loss of concentration and (on November 2004 VA examination) 
flattened affect.   Difficulty in establishing and 
maintaining effective work and social relationships is 
reasonably shown.  Further, the veteran's current GAF score 
of 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Hence, 
a 50 percent rating is warranted.  See 38 C.F.R. § 4.7.  

A rating in excess of 50 percent is not warranted, as there 
is no evidence of deficiencies in most areas due to symptoms 
listed in the schedular criteria.  Neither VA mental 
examination reports (November 2002 or November 2004) nor VA 
outpatient treatment records show obsessional rituals, speech 
impairment, near continuous panic or depression affecting 
ability to function, impaired impulse control, spatial 
orientation, neglect of appearance, difficulty adapting to 
stressful circumstances, or (despite being withdrawn or 
isolative to control irritability) an inability to establish 
and maintain effective relationships.  In short, symptoms of 
the gravity listed in the criteria for a 70 percent rating 
are not shown at any time during the appellate period.  
Consequently, such rating clearly is not warranted.

Allergic Rhinitis

The lowest compensable, 10 percent, rating requires greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  See 38 C.F.R. § 4.97, Code 
6522.  On August 2003 VA examination the veteran's nasal 
canals appeared to be bilaterally patent, and sinuses showed 
some discharge with erythematous mucous in both nostrils.  
Such findings do not satisfy or approximate the Code 6522 
criteria for a 10 percent rating.  Hence, a noncompensable 
rating is warranted.  38 C.F.R. § 4.31.

Right Thigh Scar 

The veteran's right thigh scar is the residual of a stingray 
laceration in service.  The record does not show that it 
limits function in any way, consequently, a compensable 
rating under Code 7805 (and a specific code for rating 
identified functional impairment) is not warranted.  Under 
the criteria in effect prior to August 30, 2002, the scar 
could be rated 10 percent if it was poorly nourished, with 
repeated ulceration, here the scar is described as stable.  
See August 2003 scar examination.  It could also be rated 10 
percent if it was tender and painful on objective 
demonstration.  Here, the scar was specifically described as 
non-painful.  Thus, a compensable rating under the previous 
criteria was not warranted.  

From August 30, 2002, the veteran's right thigh scar may be 
rated under the revised criteria that came into effect on 
that date.  However, the scar has been described as 
superficial (not deep) and not limiting motion.  So a 
compensable rating under the revised Code 7801 is not 
warranted.  It is approximately 16 sq. cms. in area (not 
929), so a compensable rating under Code 7802 is not 
warranted.  It is stable (not unstable), so a compensable 
rating under Code 7803 is not warranted.  And, as previously 
noted, it is not painful.  So a compensable rating under Code 
7804 is not warranted.

In short the findings pertaining to the veteran's right thigh 
scar do not meet or approximate any new or old criteria for 
consideration in rating the disability.  Hence, a compensable 
rating is not warranted.  


ORDER

A rating in excess of 30 percent for coronary artery disease 
is denied.

A 50 percent rating for major depression is granted, subject 
to the regulations governing payment of monetary awards.

A compensable rating for allergic rhinitis is denied.

A compensable rating for a right thigh scar is denied.


REMAND

The denial of TDIU by the RO was predicated, at least in 
part, on the fact that the schedular requirements for TDIU 
(70 percent combined rating/or 60 percent single disability 
rating) were not met.  The grant of an increased rating for 
the veteran's service connected psychiatric disability above 
results in a combined rating that satisfies the schedular 
requirements.  Because of due process concerns the RO should 
have the initial opportunity to address the TDIU claim in 
light of the schedular requirements for TDIU being met.  
Furthermore, the claim for Chapter 35 benefits is 
inextricably intertwined with the TDIU claim.  It must be 
held in abeyance pending resolution of the TDIU claim, then 
revisited, if indicated.  

Accordingly, the case is remanded for the following:

                               The RO should readjudicate the 
matter of entitlement 
                                to TDIU in light of the 
schedular requirements for TDIU
                                now being met.  The claim for 
Chapter 35 benefits should 
                                be reviewed in light of the 
determination made.  If either 
                                remains denied, the RO should 
issue an appropriate SSOC, 
                                and give the veteran and his 
attorney the opportunity to 
                                respond.  The case should 
then be returned to the Board for
                                further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


